Title: [Diary entry: 12 December 1786]
From: Washington, George
To: 

Tuesday 12th. Mercury at 13 in the Morning—28 at Noon and 26 at Night. Wind Southerly, but cold not withstanding with great appearances every now and then through the day of Snow. At other times the Sun seemed to prevail. Mr. Anstey & his companion going away about 11 Oclock I rid to the Ditchers and to Dogue run Plantation, also to Muddy hole—little doing at either. Geo. Washington went to the Ferry Plantation & Measured the corn which was drilled. In the small piece by the fish house, containing rather under 2 acres, the yield was 9 Barrls. 1 bushl. & an half and in the other piece adjoining the Meadow containing 16¼ acres the yield was 29 Barrls. It is to be observed of both; that they

were late planted, which was apparently of considerable disadvantage to them and of the latter, that it was of the Eastern rare ripe Corn which had yielded so unproductively both at Muddy hole & in the Neck.